DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 1-20, in the reply filed on May 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner’s Comments
The present application is a CIP of 14/205,333 filed on March 11, 2014 which has a provisional application 61/776,097 filed on March 11, 2013.
The mentioned-above applications 14/205,333 and 61/776,097 fail to fully support the claimed inventions of all claims 1-20 in the present application.  Accordingly, the present application does not get earlier filing dates of applications 14/205,333 and 61/776,097.
Accordingly, the effective filing date of the present application is February 12, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the claim is indefinite because it is not clear as to how each of the transmitter components (i.e., “an oscillator”, “VGA”, “power amplifier” and “a coupler”) is connected with other components.
In addition, the recitation “a control voltage generator” is vague because it is not clear what is the function of this “control voltage”.
As to claim 13, the recitation “a voltage detector” is vague because it is not clear as to what this voltage actually refers to.  The recitation “an offset” is vague because it is not clear as to what this offset actually refers to.
As to claim 14, it is not clear as to how the step of “adjusting” is related to the step of “determining”.  It is suggested that the recitation “adjusting, a control signal for a single transmitter coupled to each antenna in the array such that a power output of each antenna is controlled to match a target power for that antenna, regardless of a load for the antenna” should be changed to --adjusting, based on the determining a difference between an actual power output for each antenna and an average power output of all antenna sets, a control signal for a single transmitter coupled to each antenna in the array such that a power output of each antenna is controlled to match a target power for that antenna, regardless of a load for the antenna--.
As to claim 15, the recitation “a greatest offset” is vague because it is not clear as to what this offset actually refers to.
As to claim 16, the recitation “the offset” lacks clear antecedent basis.  In addition, the recitation “the offset” is vague because it is not clear as to what this offset actually refers to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7, 10, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Basser (US 2017/0014637).
As to claim 1, Basser discloses an antenna system (see at least figure 3A), comprising: an array of antennas 302-306, each antenna to emit electromagnetic waves, wherein each antenna is presented with a load that is different from other antennas in the array (see paragraph [0051]; see also figure 3A which shows each antenna is disposed at different location with respect to user’s head; therefore, each antenna is presented with a load that is different from other antennas in the array); and a control system, comprising: a single transmitter 312 to sequentially drive antenna sets (see paragraphs [0004], [0005]); a switching device 313 to select, for each activation period in an activation sequence, an antenna set to be driven (see paragraphs [0004], [0005]); and a controller to: determine an actual power output of each antenna (see paragraph [0051]); and generate an adjusted control signal for the single transmitter such that the power output of each antenna is controlled to match a target power for that antenna, regardless of a load for the antenna (see paragraph [0067] which discloses “current waveforms and amplitudes could be controlled individually for each coil”).
As to claim 2, Basser discloses the antenna set includes at least one of: a single antenna to be active at a given time; and multiple antennas to be active at the given time, wherein a driving signal from the single transmitter is divided between the multiple antennas (see paragraphs [0004], [0005]).
As to claim 3, Basser discloses multiple antennas in the array focus beams in a particular direction within a subject (see paragraphs [0005], [0006]).
As to claim 5, Basser discloses the controller generates an adjusted control signal during a switch between activation periods (see paragraph [0067] which discloses “current waveforms and amplitudes could be controlled individually for each coil”).
As to claim 7, Basser discloses the controller varies a power of at least one antenna output within an active set to control a relative power between each antenna set (see paragraph [0067] which discloses “current waveforms and amplitudes could be controlled individually for each coil”). 
As to claim 10, Basser discloses the control system further comprises at least one of: a charging device; an internal battery (see paragraph [0044]); and a control panel 314 (see figure 3A).
As to claim 18, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Basser further discloses a head unit 410 as claimed (see figures 4, 6; paragraph [0047]).
As to claim 20, Basser discloses the electromagnetic treatment device is for treatment or prevention of neurodegenerative diseases and conditions and for the enhancement of unimpaired cognitive function (see paragraphs [0002], [0003], [0004]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basser in view of Zastrow (US 2012/0172954).
As to claim 6, Basser fails to disclose the controller varies a phase of at least one antenna output within an active set to steer a beam.  Zastrow discloses a controller varies a phase of at least one antenna output within an active set to steer a beam 84 (see paragraphs [0025], [0056]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Zastrow to Basser, in order to quickly produce a desired beam pattern (as suggested by Zastrow).
As to claim 8, Basser fails to disclose the controller dampens the adjusted control signal to ensure sequential adjustments do not overshoot.  Zastrow discloses a controller dampens the adjusted control signal to ensure sequential adjustments do not overshoot (see paragraphs [0007], [0054], [0055], [0057], [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Zastrow to Basser, in order to minimize unwanted heat zones (as suggested by Zastrow at paragraph [0006]). 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basser in view of Zhu (US 9,672,393).
As to claim 9, Basser fails to disclose the switching device comprises at least one of: a variable attenuator per antenna coupled to a respective switch; a phase shifter per antenna coupled to a respective variable attenuator; and an impedance matcher.  Zhu discloses a switching device (see at least figure 5) comprises at least one of: a variable attenuator per antenna coupled to a respective switch; a phase shifter per antenna coupled to a respective variable attenuator; and an impedance matcher (see column 29 lines 14-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Zhu to Basser, in order to maximize power transferred to/from antenna.
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basser in view of Groe (US 7,672,648).
As to claim 11, Basser does disclose a power control system disposed in at least one of the transmitter and the controller 314 (see figure 3A);  but fails to disclose the transmitter comprises: an oscillator; a variable gain amplifier (VGA); a power amplifier; and a coupler; and the controller comprises: a control voltage generator; and a (VGA) control signal generator.  Groe discloses a transmitter (see at least figure 11) comprises: an oscillator (see legend “From VCO”; see also “Synthesizer” in figure 1); a variable gain amplifier (VGA) (see legend “VGA”); a power amplifier (see legend “Power Amplifier”); and a coupler (see the directional coupler coupling to output of the power amplifier); and a controller (see legend “Processing Circuit”) comprises: a control voltage generator PA*; and a (VGA) control signal generator (see legend “VGA*”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Groe to Basser, in order to increase the dynamic output power range of the transmitter.
As to claim 12, the combination of Basser and Groe discloses the VGA control signal generator VGA* comprises a fixed value control signal generator (see Groe, column 7 line 20 which discloses VGA* is fixed to AM, when AM<(P2-TX)).
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basser.
As to claim 19, Basser fails to disclose an AC-DC adapter to charge the control system 314.  The examiner, however, takes Official Notice that such an AC-DC adapter is known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the conventional AC-DC adapter to Basser, in order to prolong the battery life.	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record fail to disclose the controller sequentially determines an actual power output of each antenna and generates, per activation sequence, an adjusted control signal for the single transmitter until at least one antenna in the array has a power output that matches an average power output across all antenna sets, regardless of a load for the antenna.
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 13, the prior art of record fail to disclose the controller comprises: a voltage detector; an offset memory storage device; and the VGA control signal generator is to generate the VGA control signal based on a detected voltage and an offset.
As to claims 14-17, the prior art of record fail to disclose determining, for each antenna in an array of antennas, a difference between an actual power output for each antenna and an average power output of all antenna sets; adjusting, a control signal for a single transmitter coupled to each antenna in the array such that a power output of each antenna is controlled to match a target power for that antenna, regardless of a load for the antenna; and driving, via the single transmitter, the at least one antenna based on a first adjusted control signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner (US 2019/0030354), Capstick (US 2013/0237742) disclose electromagnetic treatment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646